 Case 20-40734-JMM            Doc 140    Filed 03/10/21 Entered 03/10/21 16:57:13               Desc Main
                                        Document     Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF IDAHO

 In re:                                              Case No. 20-40734-JMM

 DEWIT DAIRY,                                        Chapter 11

                   Debtor.


                ORDER AUTHORIZING DEBTOR’S EMPLOYMENT OF ACCOUNTANT

          This matter having come before the Court on the Application to Employ Accountant (Docket No. 110 –

“Application”) filed on January 27, 2021; no objections having been filed to the Application; and good cause

appearing therefore,

          IT IS HEREBY ORDERED, that, pursuant to 11 USC §327, the Application is GRANTED and the Debtor

is authorized to employ Mark Brady at Epic Accounting as accountant in this matter consistent with the terms

outlined in the Application, with the accountant’s employment effective January 27, 2021.

          IT IS FURTHER HEREBY ORDERED, that the Applicant is required to apply to the Court for

approval of compensation under 11 USC § § 330 and/or 331. While the Court notes that the Applicant has

disclosed the hourly rate it intends to charge for services rendered, nothing herein should be construed as

the Court’s pre-approval of those rates for the services to be rendered, which will require a detained

application in accordance with the described subsections and the bankruptcy rules.


                                        DATED: March 10, 2021



                                        ________________________
                                        JOSEPH M. MEIER
                                        CHIEF U. S. BANKRUPTCY JUDGE


The Court added the last paragraph that appears in bold font to the proposed order submitted.



Order Submitted by:
Chad R. Moody
Attorney for Debtor in Possession
